               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JULIAN R. BLACKSHEAR,

                      Plaintiff,
v.                                                  Case No. 18-CV-1445-JPS

DR. KOZMIN, DR. SPOTTS, DR.
TOKAR, DR. WILINSKI, DR.                                             ORDER
KREMBS, DR. BULHS, CAPT. ONIEL,
CPT. MICHAEL GIERNOTH,
SECURITY DIRECTOR WELLS,
WARDEN KEMPER, NURSE AMY,
NURSE STREET, HSU MANAGER
VASQUEZ, HSU MANAGER
FRAISER, SGT. SPRINGSTUBE, SGT.
HARRIS, C.O. FREEMAN, C.O. DE
LA GARZA, C.O. REGAZZI, and
JOHN DOES,

                      Defendants.


       Plaintiff Julian R. Blackshear, a prisoner proceeding in this matter pro

se, filed a complaint alleging that Defendants violated his constitutional

rights. (Docket #1). This matter comes before the court on Plaintiff’s petition

to proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$1.21. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or
that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555).

       To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). The complaint’s allegations “must be enough to raise a right


                                  Page 2 of 6
to relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       During the events of this case, Plaintiff was incarcerated at Racine

Correctional Institution, and Defendants were medical, security, and

supervisory staff at the prison. Plaintiff alleges that Defendants ignored his

repeated threats of self-harm. Plaintiff either acted upon those threats on

certain occasions, or simply notes that the risk of self-harm was not

addressed. The risk was generally found in items that were left in Plaintiff’s

cell, such as screws and razor blades. Plaintiff claims to have received

inadequate medical treatment for his suicidal tendencies.


                                   Page 3 of 6
       In light of the generous standard of review applicable at the

screening stage, the Court concludes that Plaintiff may proceed on a claim

that Defendants violated his Eighth Amendment rights. The Eighth

Amendment secures an inmate’s right to medical care. Prison officials

violate this right when they “display deliberate indifference to serious

medical needs of prisoners.” Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005)

(quotation omitted).

       Deliberate indifference claims contain both an objective and a

subjective component: the inmate “must first establish that his medical

condition is objectively, ‘sufficiently serious,’; and second, that prison

officials acted with a ‘sufficiently culpable state of mind,’ – i.e., that they

both knew of and disregarded an excessive risk to inmate health.” Lewis v.

McLean, 864 F.3d 556, 562–63 (7th Cir. 2017) (quoting Farmer v. Brennan, 511

U.S. 825, 834 (1994) (internal citations omitted)). Acts, and genuine threats,

of self-harm can constitute a serious medical need. Pittman ex rel. Hamilton

v. Cty. of Madison, Ill., 746 F.3d 766, 775–76 (7th Cir. 2014).

       Construing Plaintiff’s allegations liberally, he presented threats and

acts of self-harm that were not appropriately addressed. He may proceed

on this claim against all Defendants except for Warden Kemper and

Security Director Wells. Those two individuals are identified in caption of

the complaint, but no factual allegations are included which would support

a viable claim for relief. Those two Defendants will be dismissed. It is likely

that other Defendants also lack sufficient personal involvement in

Plaintiff’s case to warrant Eighth Amendment liability, but the Court leaves

it to Defendants to raise that issue when and where appropriate.

       Therefore, the Court finds that Plaintiff may proceed on the

following claim pursuant to 28 U.S.C. § 1915A(b): Deliberate indifference to


                                   Page 4 of 6
Plaintiff’s serious medical needs, in violation of the Eighth Amendment, by

all Defendants save Warden Kemper and Security Director Wells.

          Accordingly,

          IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

          IT IS FURTHER ORDERED that Defendants Warden Kemper and

Security Director Wells be and the same are hereby DISMISSED from this

action;

          IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on the remaining

Defendants;

          IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court, the

remaining Defendants shall file a responsive pleading to the complaint

within sixty (60) days of receiving electronic notice of this Order;

          IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee, $348.79, by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution


                                  Page 5 of 6
shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 2nd day of April, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 6 of 6
